Citation Nr: 0814419	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  07-24 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to July 1974 
and from May 1980 to June 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  Hepatitis C was not present during service.

2.  The evidence does not show that the veteran's current 
hepatitis C is related to service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Entitlement to Service Connection for Hepatitis C

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  The 
presumptive provisions of the statute and Department of 
Veterans Affairs regulations implementing them are intended 
as liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. § 
3.303(d).

Risk factors for hepatitis C include intravenous (IV) drug 
use, blood transfusions before 1992, hemodialysis, intranasal 
cocaine use, high-risk sexual activity, accidental exposure 
to blood by a health care worker, and various kinds of 
percutaneous exposure such as tattoos, body piercing, 
acupuncture with non-sterile needles, shared toothbrushes or 
razor blades.  VBA Letter 211B (98-110) November 30, 1998.

In a VA "Fast Letter" issued in June 2004 (Fast Letter 04- 
13, June 29, 2004), VA noted that a rating decision had been 
issued that was apparently based on a statement incorrectly 
ascribed to a VA physician to the effect that persons who 
were inoculated with a jet injector were at risk of having 
hepatitis C.  The fast letter then identified "key points" 
that included the fact that hepatitis C is spread primarily 
by contact with blood and blood products, with the highest 
prevalence of hepatitis C infection among those with 
repeated, direct percutaneous (through the skin) exposure to 
blood (i.e., intravenous drug users, recipients of blood 
transfusions before screening of the blood supply began in 
1992, and hemophiliacs treated with clotting factor before 
1987).  The letter also detailed that hepatitis C can 
potentially be transmitted with the reuse of needles for 
tattoos, body piercing, and acupuncture.  The document 
further indicated that the large majority of hepatitis C 
infections can be accounted for by known modes of 
transmission, primarily transfusion of blood products before 
1992, and injection drug use.  It also noted that 
transmission of hepatitis C virus with air gun injections was 
"biologically plausible," notwithstanding the lack of any 
scientific evidence so documenting, but indicated that it was 
"essential" that the report upon which the determination of 
service connection is made includes a full discussion of all 
modes of transmission, and a rationale as to why the examiner 
believes the air gun was the source of the veteran's 
hepatitis C.

However, direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a).

Establishing service connection, therefore, generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303(a).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that he contracted hepatitis C in 
service when he was assaulted by fellow servicemen and 
injected with heroin with a contaminated needle or, in the 
alternative, when he received vaccination shots from an 
injection gun.  Post-service treatment records indicate that 
the veteran was diagnosed with hepatitis C in October 2003.

The Board has reviewed all of the evidence of record in this 
case, and concludes that hepatitis C was not present during 
service.  The veteran's service medical records (SMRs) reveal 
that the veteran underwent a clinical evaluation and physical 
examination in May 1971 prior to entering service for his 
first period of active duty.  The clinical evaluation was 
normal and no references to hepatitis C were included in the 
examination report.  The veteran did not indicate at that 
time that he had jaundice, hepatitis, stomach, liver, or 
intestinal problems.  The clinical evaluation upon separation 
from the veteran's first period of active duty, performed in 
March 1974, was normal and made no reference to hepatitis C, 
liver, stomach, intestinal problems, or tattoos or piercings.  
In addition, the veteran's service medical records do not 
show any reported consequences from routine inoculations.

In April 1980, prior to the veteran's enlistment for his 
second period of active service, the veteran underwent a 
clinical evaluation and physical examination.  The clinical 
evaluation was normal and made no reference to hepatitis C.  
The veteran did not indicate at that time that he had 
jaundice, hepatitis, stomach, liver, or intestinal problems.  
Upon separation from the second period of active duty, the 
veteran's examination upon separation was normal, made no 
reference to hepatitis C, and did not indicate that the 
veteran had any tattoos or piercings. 

The SMRs reveal that the veteran sought treatment for drug 
addition in April 1981.  Upon intake into the Alcohol and 
Drug Abuse Prevention and Control Program (ADAPCP) the 
veteran indicated that he used amphetamines once a week, 
opiates once a day, barbiturates two to six times a week, 
other cannabis sativa daily, alcohol daily, and "Val-Lib-
Darvon" two to three times a month.  The veteran reported at 
that time that he did not take any of these substances via 
needle.  A May 1981, service treatment note indicated that 
the veteran was a known heroin user.  In a memorandum to the 
veteran's Battalion Commander by the veteran's Company 
Commander, dated in May 1981, the author stated that the 
veteran had been detoxified twice while on active duty in 
Germany.  In a June 1981 sworn statement, included with the 
veteran's SMRs, the veteran admitted that he was having drug 
problems.

The veteran's post-service medical records reveal that he 
underwent a coronary artery bypass graft times there in 
November 1994.  The veteran has been treated by the VA 
medical center in Mountain Home, Tennessee, since August 
2006.  In August 2003, the veteran was noted to have left 
chest pain and dyspnea with pain on exertion.  In September 
2003, a VA outpatient treatment note indicated that the 
veteran consumes three to four alcoholic drinks two to three 
times a week, had hepatitis risk factors of a tattoo or 
multiple body piercings, and had elevated liver functions.  
The veteran was subsequently diagnosed with hepatitis C in 
October 2003 and has been consistently treated for hepatitis 
C by VA since his diagnosis.  There is no indication of the 
etiology of the veteran's hepatitis in his medical records.

In a statement, dated in September 2006, the veteran's wife 
described the veteran's condition.  She indicated that the 
veteran's doctor stated that the veteran had had hepatitis 
for 35 years.  The veteran's wife reported that the disease 
has affected her husband's heart and memory.  She stated that 
the disease causes her husband to be constantly fatigued and 
to lose weight.  The veteran's wife does not corroborate the 
veteran's reported incident in service.

In a statement, dated in September 2006, a fellow serviceman, 
R.S., stated that he served with the veteran in Germany.  He 
indicated that drug use was rampant while they were stationed 
in Germany and that the Battalion Commander had offered an 
honorable discharge to anyone who wanted out of the Army and 
who had a drug problem.  R.S.'s statement does not 
corroborate the veteran's reported incident in service.

In a statement, dated in October 2006, the veteran's sister 
described the veteran before and after his active service.  
She stated that prior to entering the military the veteran 
completed high school, obtained some technical training, and 
worked full-time while living at home.  The veteran's sister 
indicated that the veteran did not abuse drugs prior to 
entering the military.  She reported that upon separation, 
the veteran became secretive and lied about where his money 
was going and could not keep a job.  The veteran's sister 
stated that the veteran later reported to her that he was 
held down by fellow servicemembers and injected with heroin.

The veteran has submitted articles on the issue of hepatitis 
C and the transmission of hepatitis C via jet injection.  The 
articles indicate that symptoms of hepatitis C may take up to 
30 years to appear.  The articles report that upon a visit to 
Parris Island, South Carolina, the Armed Forces 
Epidemiological Board (AFEB) noted that during high volume 
recruit immunization using jet injectors the nozzle was 
frequently contaminated with blood and that sterilization 
procedures were frequently inadequate or not followed.  The 
Board notes that these articles are not specific to the 
veteran's case.  The veteran served with the United States 
Army not with the United States Marine Corps which trains at 
Parris Island, South Carolina.  In addition, there is no 
indication from the articles that the veteran's vaccines were 
given via jet injection or that, if they were, the jet 
injector was contaminated or used inappropriately when he 
received his vaccinations.

In the veteran's testimony before the undersigned member of 
the Board at a hearing held in January 2008, the veteran 
reported that he was assaulted by fellow servicemen and 
injected with heroin with a contaminated needle.  The veteran 
stated that he was sent for treatment by his commanding 
officer at that time; however, he doubted there was any 
record of this treatment in the SMRs.  The veteran stated 
that he did not have any other risk factors for hepatitis C.  
He reported that he does not have any tattoos, has not gotten 
a blood transfusion, and did not share razors or toothbrushes 
while in service.  The veteran indicated that during his 
November 1994 coronary artery bypass surgery his blood was 
"recycled" and he was not given any transfusions.

After reviewing all the evidence of record, the Board 
concludes that there is no basis for linking hepatitis C, 
which was diagnosed many years after separation from service, 
to his period of service.  The Board notes that in his claim, 
subsequent statements in support of his claim, and testimony 
before the undersigned member of Board, the veteran explained 
his own beliefs concerning the manner in which he likely 
contracted hepatitis C.  However, lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Furthermore, there exists no 
medical opinion in the claims file regarding the 
circumstances surrounding the manner in which the veteran 
contracted hepatitis C.  It would be speculative to link the 
current hepatitis C to factors in service.  Particularly, as 
the evidence in the claims folder does not support the 
veteran's contention of being assaulted and injected with 
heroin with a contaminated needle, other than the veteran's 
statements.  His fellow servicemember's statement did not 
contain any reference to the veteran's reported incident even 
though they worked together and shared a room in the 
barracks.  The veteran's sister's reported that the veteran 
told her that he had been assaulted and injected with heroin 
while in service.  However, the veteran's sister's statement 
indicated that the veteran related this information to her 
and that he told her about this incident long after 
separation from service.  In light of this and other 
inconsistencies in the record such as the veteran reporting 
that he was not a drug addict or alcoholic and did not use 
heroin in service when contemporaneous SMRs document his 
admitted drug abuse, the Board finds that the appellant's 
statements lack credibility.  The Board notes that the 
veteran's sworn statements and treatment in service conflict 
with his subsequent statements regarding drug addiction and 
his report of risk factors conflict with those noted during 
VA medical treatment.  There is also no evidence that the 
veteran suffered any consequences of the routine vaccinations 
he received upon service entry nor does the medical evidence 
indicate a definitive relationship between jet inoculations 
and the development of hepatitis C.

The Board finds that hepatitis C was not present during 
service, and it has not been shown by competent evidence that 
it developed after service as a result of a service-related 
incident.  Service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102.  Accordingly, the Board finds that hepatitis C was not 
incurred in or aggravated by service.

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in August 2006 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the medical records indicate that the veteran 
has current disability. The second element to be addressed is 
whether the evidence establishes that the veteran suffered an 
in-service event, injury or disease.  The veteran claims that 
he contracted hepatitis C in service after being assaulted by 
fellow servicemen and injected with heroin with a 
contaminated needle.  However, the service medical records do 
not reflect complaints or treatment for hepatitis C or for 
the incident the veteran related and the Board has also found 
that assertion not credible.  There is no evidence that the 
veteran had a blood transfusion, had a tattoo, participated 
in unsafe sexual practices, shared a razor, or had any non 
willful misconduct risk factors for acquiring hepatitis C 
while in service.  The veteran did undergo a coronary artery 
bypass graft in 1994; however, there is no evidence that he 
received a blood transfusion at that time.  There is no 
competent evidence linking hepatitis C to any incident of 
service.  As the Board ultimately finds in this case that the 
preponderance of the evidence weighs against the veteran's 
claims for service connection, a VA examination is not 
required in this case.  Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).

VA's duty to assist includes the responsibility to obtain any 
relevant records from the SSA.  Voerth v. West, 13 Vet. App. 
117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  
In this respect, the veteran reported in a claim for cardiac 
disease, dated in May 2004, that he has been receiving SSA 
disability benefits since June 1994.  However, the veteran 
was not diagnosed with hepatitis C until October 2003.  
Hence, any outstanding SSA records would not assist the 
veteran in demonstrating entitlement to service connection 
for hepatitis C.

In this regard, VA is not required to search for evidence, 
which even if obtained, would make no difference in the 
result.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(quoting Colvin v. Derwinski, 1 Vet. App. 171 (1991).  See 
also Soyini v. Derwinski, 1 Vet. App. 541 (1991) (declining 
to require strict adherence to technical requirements and 
impose additional burdens on VA when there was no benefit 
flowing to the claimant).  Consequently, further efforts to 
obtain these records are not warranted before adjudicating 
the veteran's claim of entitlement to service connection for 
hepatitis C. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
records from August 2003 to August 2006.  The veteran was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


	ORDER

Entitlement to service connection for hepatitis C, is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


